ST. SURE, District Judge.
An appeal has been taken from the judgment in the above-entitled consolidated causes.
Appellees move “to require appellants to file reporter’s transcript; and to direct the Clerk as to the certification and transmittal of a proper record on appeal.”
Appellants’ “Designation of Contents of Record on Appeal,” Rule 75(a), Federal Rules of Civil Procedure, 28 U.S. C.A. following section 723c, included only certain portions of the transcript. Appellees request that the court compel appellants to furnish and file a complete record.
Appellees may properly request additional portions of the record, as well as two copies of the reporter’s transcript. Rule 75(a) and (b), F.R.C.P.; Cloud v. McLean-Arkansas Lbr. Co., D.C., 28 F.Supp. 623.
Appellant is protected by Rule 75 (e), which provides that inessential matter shall be omitted, and if appellee violates this rule, “the appellate court may withhold or impose costs as the circumstances of the case and discouragement of like conduct in the future may require; and costs may be imposed upon offending attorneys or parties.” This will be done where the request is unreasonable. Amerlux Steel Corp. v. Johnson Line, 9 Cir., 33 F.2d 70, 71.
The motion will be granted.